Citation Nr: 1033669	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  93-09 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
conversion disorder for the period from January 9, 1998 to April 
12, 2000.

2.  Entitlement to an evaluation in excess of 70 percent for 
conversion disorder for the period from April 13, 2000 to October 
4, 2001.

3.  Entitlement to an effective date prior to May 29, 1997, for 
the award of service connection for arthritis of the lumbar spine 
with disc herniation. 

4.  Entitlement to an initial disability rating in excess of 20 
percent for arthritis of the lumbar spine with disc herniation.   


REPRESENTATION

Appellant represented by:	David J. Lowenstein, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from November 1971 to 
October 1974.

These matters come before the Board of Veterans' Appeals (Board) 
from various rating decisions by the Columbia, South Carolina 
Regional Office (RO) of the Department of Veterans Affairs (VA).

Historically, in a May 1991 rating decision, the RO declined to 
reopen the veteran's claim for a back condition.  In a March 1998 
rating decision, the RO increased the veteran's evaluation to 30 
percent for conversion disorder, effective January 9, 1998.  The 
veteran timely appealed that rating.  In a November 2000 rating 
decision, the RO increased the evaluation for conversion disorder 
to 50 percent, effective April 13, 2000.  In a January 2001 Joint 
Motion for Remand, the veteran dismissed any claim for an 
increased rating prior to January 9, 1998.  Further, in a July 
2003 rating decision, the RO increased the veteran's evaluation 
to 100 percent, effective October 5, 2001.  Therefore, the issue 
remaining regarding an increased rating for the veteran's 
conversion disorder addresses the period from January 9, 1998 to 
October 4, 2001.

In June 2004, the Board denied the veteran's claim for an 
increased evaluation for conversion disorder for the period 
January 9, 1998, to April 12, 2000, and increased the veteran's 
evaluation to 70 percent for the period April 13, 2000, to 
October 4, 2001. The Board also decided that new and material 
evidence had not been received to reopen the claim of service 
connection for a back disorder. The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court). In October 2005, the Court granted the joint 
motion for partial remand, and remanded the case for action 
consistent with the motion.

In August 2006, the Board remanded these matters to the RO via 
the Appeal Management Center (AMC) for additional development and 
readjudication.

In a May 2009 decision, the Board, in part denied entitlement to 
an evaluation in excess of 30 percent for conversion disorder for 
the period from January 9, 1998 to April 12, 2000 and entitlement 
to an evaluation in excess of 70 percent for conversion disorder 
for the period from April 13, 2000 to October 4, 2001.

The Veteran appealed the May 2009 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  A Joint 
Motion for Partial Remand, in part requested that the portion of 
the Board decision which denied entitlement to an evaluation in 
excess of 30 percent for conversion disorder for the period from 
January 9, 1998 to April 12, 2000 and entitlement to an 
evaluation in excess of 70 percent for conversion disorder for 
the period from April 13, 2000 to October 4, 2001, be vacated and 
remanded.  A February 2010 Court order granted the motion. 

The Board notes that in a February 2009 decision, the RO denied 
entitlement to an effective date prior to December 17, 1990, for 
the award of entitlement to service connection for conversion 
disorder.  The Veteran did not submit a notice of disagreement 
(NOD) with this matter.  In January 2010, the RO erroneously 
issued a statement of the case (SOC) for the issue of entitlement 
to an effective date prior to December 17, 1990, for the award of 
entitlement to service connection for conversion disorder.  An 
April 2010 SOC for the issue of entitlement to an effective date 
prior to May 29, 1997, for the award of service connection for 
arthritis of the lumbar spine with disc herniation, clarified 
that this was a corrected SOC as the January 2010 SOC addressed 
the incorrect disability per the May 2009 remand instructions.

In a March 2010 letter, the Veteran's representative indicated 
that he did not represent the Veteran on the issue of entitlement 
to an effective date prior to December 17, 1990, for the award of 
entitlement to service connection for conversion disorder.  
However the representative requested that the March 2010 letter 
would serve as a substantive appeal for the issue of entitlement 
to an effective date prior to December 17, 1990, for the award of 
entitlement to service connection for conversion disorder.  The 
Board does not recognize that the Veteran has submitted a 
substantive appeal on this issue as the representative who 
submitted the letter does not represent the Veteran on this 
matter.  The issue of entitlement to an effective date prior to 
December 17, 1990, for the award of entitlement to service 
connection for conversion disorder is therefore not currently 
before the Board.

The issue of service connection for bronchitis has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The issue of entitlement to an initial disability rating in 
excess of 20 percent for arthritis of the lumbar spine with disc 
herniation is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  From January 9, 1998 to April 12, 2000, competent medical 
evidence demonstrates that the Veteran's service-connected 
conversion disorder was manifested by no more than an 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).

2.  From April 13, 2000 to October 4, 2001, competent medical 
evidence demonstrates that the Veteran's service-connected 
conversion disorder was not manifested by total social and 
occupational impairment. 

3.  On June 15, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
a withdrawal of the appeal as to entitlement to an effective date 
prior to May 29, 1997, for the award of entitlement to service 
connection for arthritis of the lumbar spine with disc herniation 
was requested. 


CONCLUSIONS OF LAW

1.  From January 9, 1998 to April 12, 2000, the schedular 
criteria for a rating in excess of 30 percent for conversion 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 
9424 (2009). 

2.  From April 13, 2000 to October 4, 2001, the schedular 
criteria for a rating in excess of 70 percent for conversion 
disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 
9424 (2009). 

3.  The criteria for withdrawal of a Substantive Appeal for the 
issue of entitlement to an effective date prior to May 29, 1997, 
for the award of entitlement to service connection for arthritis 
of the lumbar spine with disc herniation by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the increased rating claims, the RO provided notice to 
the Veteran in September 2006 and June 2008 letters that 
explained what information and evidence was needed to 
substantiate a claim for increased ratings as well as what 
information and evidence must be submitted by the Veteran, and 
what information and evidence would be obtained by VA.  These 
letters also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  After issuance of the June 2008 letter, and opportunity 
for the Veteran to respond, the October 2008 supplemental 
statement of the case (SSOC) reflects readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
His service treatment records, service personnel records, records 
from the Social Security Administration (SSA), and all relevant 
VA and private treatment records pertaining to his claims have 
been obtained and associated with his claims file.  The Veteran 
has also been provided with multiple VA medical examinations to 
assess the nature and etiology of his service-connected 
conversion disorder disability.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Increased Evaluations for Conversion Disorder 

Laws and Regulation- Higher Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10. 
To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with the 
initial rating assigned following a grant of service connection 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods. 

As noted above, the Veteran has been assigned a 30 percent 
rating, for the period from January 9, 1998 to April 12, 2000, 
and a 70 percent rating, for the period from April 13, 2000 to 
October 4, 2001, for his service-connected conversion disorder, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9424 (2009). 

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
100
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130 (2009).

The Board notes that in accordance with the General Rating 
Formula for Mental Disorders, a 100 percent rating is applicable 
if the manifestations of the service-connected psychiatric 
disorder result in total occupational and social impairment. 
Although the Rating Formula lists specific symptoms that are 
indicative of total impairment, the United States Court of 
Appeals for Veterans Claims has held that the symptoms listed in 
the Rating Formula are only examples, and that evidence of those 
specific symptoms is not required to show that the veteran is 
totally disabled. In rating a mental disability VA is required to 
consider all symptoms that affect social and occupational 
functioning, and not limit consideration to those symptoms listed 
in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In other words, the primary consideration is 
whether the manifestations of the service-connected psychiatric 
disorder result in total social and occupational impairment, 
regardless of whether the veteran demonstrates those symptoms 
listed in the Rating Formula.

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  

60
?
?
51
Moderate symptoms (e.g., flat affect and circumstantial 

